 JACKANIC'S REINFORCING-ERECTORS, INC99as the exclusive representative for the purposes of collective bargaining of ouremployees in a unit appropriate for the purposes of collective bargainingSaidunit isAll employeesat RespondentDairy Farmers Transfer terminal at Decatur,Illinois, or at any place of businessof J C Dudley,doing business as anindividual,includingallover the-road drivers but excluding city driversand mechanics,alloffice clericalemployees,guards, and supervisors asdefined in the ActWILLIAM E MCCLAIN, D/B/A DAIRY FARMERS TRANSFER,EmpoyerDated-------------------By-------------------------------------------(Representative)(Title)JC DUDLEY, D/B/A J C DUDLEY COMPANY,EmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above named employees, if presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, CitizensBuilding, Fourth Floor, 225 Main Street, Peoria, Illinois, Telephone No 673-9061,Extension 282Jackanic's Reinforcing-Erectors,Inc.andEmilV. NiccohCaseNo 6-CA-3327April 18,1966DECISION AND ORDEROn January 11, 1966, Trial Examiner Robert Cohn issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadnot engaged in certain unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedTrial Examiner's DecisionThereafter, the General Counsel filedexceptions to the Decision and a supporting brief, and the Respondentfiled a brief in opposition thereto and in support of the Trial Exam-iner's DecisionPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions and br refs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modification158 NLRB No 20 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDWW7e agree with the Trial Examiner that Emil V. Niccoli's dischargewas not violative of Section 8(a) (3) and (1) of the Act.We so findbecause in our view the record does not establish by a preponderanceof the evidence that he was terminated because of his concerted activityinquestioning his rate of pay under the collective-bargainingagreement.On the one hand, resentment at his having raised the problem mightbe inferred as the motive for his discharge from the facts that he hadpreviously worked for the Respondent and hence both his competenceand shortcomings were known; the night before his discharge,Respondent's general foreman and general superintendent discussedNiccoli's procrastination in performing assigned tasks and proclivityto interfere with work by stopping to talk with other employees, butthey decided to delay action to evaluate his performance the next day;yet he was terminated at or about 9 a.m., immediately after he com-plained about his rate through the Union, although insufficient timehad elapsed to afford an opportunity to determine whether his per-formance was satisfactory.On the other hand, there is a complete absence of any evidence ofunion animus or discriminatory intent; Indeed, there appears to be awell-established, satisfactory bargaining relationship between Re-spondent and the contracting union., Further, it is clear that Niccolihad been cautioned about his conduct by his foreman, he had beenworking only 2 days when the-supervisory conversation concerninghis disruptive influence took place, and it cannot be said that Respond-ent found his activities unobjectionable until he complained about hishourly rate.The only doubt is as to the testimony concerning a state-ment made at or about the time of the discharge by the owner of theCompany, Jackanic, to Niccoli that he was "the fellow with the bigmouth. I've heard all about you. You are fired. Get the heck off thejob."However, this could equally be interpreted as referring toNiccoli's excessive talking with employees during working time as tohis having raised the issue of his rate. It is therefore ambiguous, andwithout other evidence to shed light on its meaning, we are reluctantto conclude that Jackanic's comment indicates an unlawful intent.In view of the above, we shall adopt the Trial Examiner's recom-mendation and shall dismiss the complaint in its entirety.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties present or represented, was heard before TrialExaminer Robert Cohn in Pittsburgh, Pennsylvania, on September 23, 1965, on acomplaint of the General Counsel of the National Labor Relations Board, dated JACKANIC'S REINFORCING-ERECTORS,INC101July 27, 1965, and the duly filed answer of Jackanic s Reinforcing Erectors, Inc ,herein called the RespondentThe complaint, based on a charge filed April 21,1965, by Emil V Niccoh, an individual, alleged in substance, and Respondent'sanswer denied, that the Respondent, in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein called the Act, discharged saidNiccoli on or about November 5, 1964, because of his union and/or concertedactivitiesOn the entire record in the case, including my observation of the witnesses andtheir demeanor while testifying, and a consideration of the briefs filed with me bycounsel for the General Counsel and the Respondent, respectively, I make thefollowingFINDINGS OF FACTThe Alleged Unfair Labor Practices 1The events giving rise to the instant controversy occurred during the constructionof a paiking garage by Respondent on Stanwix Street, Pittsburgh, Pennsylvania, inNovember 19641One Raymond Korzeniowski was Respondent's general super-intendent on the job, and Louis Fiumara was general foremanAt the time therewere approximately 12 to 14 ironworkers employed on the job, all of whom (includingForeman Fiumara) were members of the Union 3Emil V Niccoli, herein called the Charging Party, was hired by Korzeniowski onNovember 3 to perform structuralironwelding and reinforcing work on the job,which included the carrying and tying of rods "and any other thing that the pusherhad in mind " 4There appears to be no dispute that Niccoli is a competent and experienced struc-tural iron welderHowever, itisequall,undisputed that welding accounted foronly a minor portion of Niccoli s job at the Stanwix site (approximately an hour eachday), and that the majority of the time Niccoh was assigned by Fiumara to performreinforcing work which, as above stated, consisted of securing, carrying, and placingof rodsThis latter aspect of the work apparently did not appeal to Niccoh becausewhen he wasassignedto get rods by Fiumara, he would procrastinate along the way,stopping and talking to other workmen, including workmen of another employer onthe job, The American Bridge CompanyThis conduct on the part of Niccoliresulted in Fiumara's speaking to him and cautioning him about wasting his andthe other employees' time on several occasions on Wednesday, November 4 5Fiumara mentioned Niccoh s derelictions to Superintendent Korzeniowski that Wed-nesday, but decision as to what, if anything, should be done about it was reservedRespondents weekly payroll-ending date fell on Tuesday and the employees werepaid for that week the first thing the following Thursday morningAccordingly,Niccoli, who had commenced work on Tuesday, November 3, was due 1 day's paywhen he reported for work on Thursday, November 5 It was Respondents practicefor Superintendent Korzeniowski to distribute the payroll checks to all jobsites atthe commencement of work on Thursday, and he did this on November 5-handingover the Stanwixgaragechecks to Fiumara who, in turn, distributed them toemployeesNiccoh received his check from Fiumara at approximately 8 30 or 9 a m thatThursdayNiccoli looked at the check and almost immediately noticed that, accord-'There is no issue of jurisdiction or of labor organizationThe complaint allegessufficient factswhich are admitted by Respondent's answer to establish and I find thatthe Respondent is an employer engaged in commerce within the meaning of Section 2(6)and (7)of the Act,and that International Association of Bridge, Structural and Ornamental Iron Workers Local 3, AFL-CIO herein called the Union or Iron Workers is alabor organization within the meaning of Section 2(5) of the Acta AlI subsequent dates refer to 1964 unless otherwise indicateds The finding respecting Fiumara is based on a stipulation of counsel made subsequentto the close of the hearing and submitted to meSaid stipulation is approved and madepart of the record herein by insertion in the formal exhibit file4Niccolia long time union member had worked for Respondent in the previous September albeit apparently at another jobsites Niccoli denied that Flumara spoke to him about performing his work satisfactorilyHowever Fiumara's testimony is corroborated in this respect by General Counsels witnessValentino Parise, the shop steward on the jobUnder all the circumstances includingNiccoli's demeanor on the witness stand which was not particularly impressive in viewof his tendency toward arrogance I credit Fiumara and Parise 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to his calculation, he had'been paid the wrong amount of money. That is tosay, he had figured the amount by multiplying the number of hours worked thepreceding Tuesday by $4.871/2 per hour (which was the Structural Iron Workers' pay),whereas he was actually paid at the rodman's rate of $4.70 per hour under thecollective-bargaining agreement between the Respondent and the Iron Workers.6Nic-coli complained to Shop Steward Parise and Foreman Fiumara about the shortage.Parise advised that he did not think Niccoh was entitled to the higher rate becausethe job Niccoli was performing contained reinforced work and "to the best of [his]knowledge as long as [he -had] been in the job, nobody ever got paid ... structuralpay for reinforcing."However, Parise telephoned the -union office and spoke to theunion secretary, the business agent not being in.Apparently the Union's secretaryconfirmed what Parise thought was the correct pay. Parise relayed this informationto Niccoli and Fiumara, who was with Niccoli at the time.Fiumara telephoned Korzeniowski who was apparently at another jobsite.TheydiscussedNiccoli and reached a conclusion to discharge him:Approximately 30minutes later Niccoli was paid a second check which included his pay for all timeworked since Tuesday, November 3.As Korzeniowski handed Niccoli the secondcheck he said "that is it, that is all I can say to you."Niccoli proceeded to get hisbelongings and turned in his protective hat.As he was leaving the premises, heencountered Parise again and asked where he could see the owner of the Company,Jackanic.Parise said `'that is him going over there," and pointed him out.Accord-ing to Niccoli's testimony, he had never `seen Jackanic before and as he started overto where Jackanic-was standing, the latter said "you are the welder, the fellow withthe big mouth. I've heard all about you.You are fired.Get the heck off the job."Niccoli said, "yes, sir," and left.Analysis and Concluding FindingsThe issue in this case, simply stated, is whether Niccoli's discharge was "motivatedby his complaint concerning his rate of pay under the contract," as contended byGeneral Counsel, or whether it was' for just cause; i.e., failing to perform hisassigned duties, as contended by Respondent.The General Counsel's theory, asexplicated in his brief, is that "an employee's complaint concerning his pay underthe terms of a union contract constitutes protected concerted activity and that hisdischarge for registering such a complaint is violative of Section 8(a)(3) and (1)of the Act," citingNew York Trap Rock Corporation, etc.,148 NLRB 374, andMerlyn Bunney and Clarence Bunney, Partners, d/b/a Bunney Bros. ConstructionCompany,139 NLRB 1516. The argument runs that even though no other employeejoined in Niccoh's complaint, the latter was asserting a claim which constituted animplementation of the collective-bargaining agreement between Respondent and theUnion, and which was but "an extension of the concerted activity giving rise to thatagreement."Ibid.at 1519.Although I have some doubts as to whether such apurely personal claim as the Charging Party was making in this case appropriatelyfalls under the doctrine established in the cited cases, I will assume for purposes ofdecision that it does 7However it seems appropriate to point out that in both thecited cases, the activities of the charging parties therein were directed in greaterpart to bring about a change in the respective company's interpretation of a con-tractual provision which, while being beneficial to the charging parties, would alsoredound to, the benefit of all employees similarly situated.Here, on the other hand,-the complaint was a purely personal' one and it is questionable, in my view, whethersuch a complaint could be appropriately classified as "implementing" the collective-bargaining agreement within the meaning of theBunney Bros.doctrine.But I do not rest my recommendation for dismissal of the complaint on thisground because I find and conclude, based on a consideration of all the evidence inthe record, including the Charging Party's demeanor while testifying, that he wasdischarged because of his malingering on the job and impeding the progress of the6 See General Counsel's Exhibit 4, p. 6.7I note that in theNew York TrapRockcase,one of the complaints the chargingparty madein the casewas "about the rate of pay applicable to his job," 148 NLRB374; see alsoB A M Excavating,Inc.,155 NLRB 1152. Cf.NorgeDivision,Borg-WarnerCorporation,155 NLRB 1087, where theBoard stated "for purposes of decision here, we'assumearguendo,although we find it unnecessaryto decide,that Shepherd's and Stayers'simultaneous presentation of grievancespersonal to them,although undertaken outsidethe contract grievance procedures constituted'concertedactivity'for 'mutual aid andprotection'within the contemplation of Section7 of theAct."(Emphasis supplied.] JACKANIC'S REINFORCING-ERECTORS, INC103work, as Respondent contends I have found, contrary to Niccoh s testimony, thathe engaged in such conduct during the 2 days he worked for Respondent, and thathe was cautioned about this on several occasions by his foremanIt is true, as I have also found, that the final decision to discharge him did not comeabout until it was reported to the superintendent that Niccoli complained about hispay rate after having received his first checkGeneral Counsels case, therefore,appears to rest on the proposition that because Niccoh was dischargedafterengagingin some concerted activity, he was necessarily dischargedbecauseof such activityImust reject thispost hoc ergo propler hocreasoning because I find no support inthe record on which to base a finding that Respondents action was impelled byother than strictly legitimate and normal considerationsThe record seems cleartome, based on the Charging Party's own testimony, that he conceived himself to be(and probably is) an experienced and expert welder, that the job he was assignedto perform consisted, in addition to welding, of carrying and placing the rods, thathe disliked the latter aspect of the work and not only neglected to perform it butalso talked to other employees, thereby impeding their workCertainly this is justcause for discharge and I do not understand the General Counsel to disagree, rather,he contends that since the decision for discharge resulted only after Niccoli raised hiscomplaint about the pay rate, it must have been that consideration which motivatedRespondent to perform the actBut there is not the slightest indication in the recordthat Respondent was motivated by antiunion considerationsAll of the ironworkers,including the Charging Party, were members of the Union, there was a collective-bargaining agreement with the Union, and there is a complete lack of evidence of anystatements or conduct by respondent officials which could be characterized as anti-unionFor aught that the record shows, Respondent was perfectly agreeable toallow Niccoh to process his grievance through the grievance procedure of the contract, but Niccoli admittedly did not pursue that route, probably because the Union'sofficials were in agreement with Respondent that the rate which Niccoh received wasthe correct one for the job he was performingAccordingly, there is only one bitof evidence in the entire record on which General Counsel can rely in support ofhis contention of Respondents animus against the Charging Party and that is, ofcourse, the statement of President Jackanic, which took place after the discharge,wherein the latter referred to the Charging Party as "the fellow with the big mouth "General Counsel would presumably have me infer from that exclamation thatRespondent was displeased with Niccoli because he complained about the pay rateBut the inference is just as reasonable that Jackanic was referring to Niccoh s exces-sive talk with other employeesCertainly in the absence of any other evidence ofRespondent's antipathy toward the Union or Niccoh, we should not presume theunlawful rather than the lawful inference from such a vague and amb'guous remark 8In sum, I conclude that the facts in the instant case are more akin to those in theYard Bird of Olympia Inc, d/b/a Sea-Mart Shopping Center155 NLRB 30 thanto those in the cases cited by General Counsel, or any other case which I have uncov-ered by independent investigationIn that case, the union championed an employeewho was complaining that she was not receiving the wage to which she was entitledunder the collective-bargaining agreement, and raised the cudgel on her behalf withmanagement on several occasionsHowever, it appeared that the employee wasincompetent, that she was not worth, in fact, the wage which she was being paid,and the employer discharged her rather than agree to the union's demandThe TrialExaminer recommended dismissal although finding that the `unions demand for ahigher wage entered into the discharge considerations "The Board, adopting thefindings, conclusions, and recommendations of the Trial Examiner, noted that itwas [the employee's] incompetence which occasioned her discharge' "andtheunion's demand that [the employee] be paid the alleged contract rate, which wouldhave been in effect a pay raise, simply magnified the nearly insoluble problem offinding a satisfactory position for herIn these circumstances, we find it was [theemployee's] incompetence and not the union demand which caused her discharge "Similarly, in the instant case, I find that it was the Charging Party's failure toproperly perform his assigned duties, and not his wage complaint, which caused hisdischarge 9 I shall therefore recommend dismissal of the complaint in its entirety8 "An unlawful purpose is not lightly to be inferred "N L R B v T A MoGahey at atd/b/a Columbus Marble Works238 F 2d 406 (CA 5)0 See alsoTraylor Pamioo154 NLRB 380,Norge Division Borg Warner Corporationsupra 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondentis anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in the alleged unfair labor practices.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.The Monarch Machine Tool Company1andLocal Lodge No. 996,of the International Association of Machinists and AerospaceWorkers, AFL-CIO, Petitioner.Case No. 8-RC-6046.April 18,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerBernard Levine 2 The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case,3 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate unit.The Petitioner's original petition sought a unit composed of allemployees in the methods 4 and production control departments.Atthe September 8 hearing the Petitioner amended the unit descriptionin its petition to read : "all clerical employees in the Methods and Pro-duction Control Departments, and all other unrepresented plantclerical employees."i The Employer's name appears as amended at the hearing.a The original hearing In this matter was held on September 8, 1965. Thereafter,on September 24, 1965, the Regional Director for Region 8 issued an order reopeninghearing, and,pursuantto that ordera reopened hearing was held on November-3, 1965,and January 4, 1966.aOn January 17, 1966, the Employer filed a brief with the Board.*Hereinafter called the industrial engineering department.158 NLRB No. 8.